



AMENDMENT AND RESTATEMENT AGREEMENT
This AMENDMENT AND RESTATEMENT AGREEMENT (this “Amendment”) dated as of February
28, 2018 relates to the Credit Agreement (as defined below) and is by and among
GNC CORPORATION, a Delaware corporation (“Parent”), GENERAL NUTRITION CENTERS,
INC., a Delaware corporation (the “Borrower”), the other Loan Parties party
hereto, the Lenders under the Credit Agreement that have executed and delivered
the Lender Consents and Agreements (each, a “Lender Consent” and, collectively,
the “Lender Consents”) in the form attached hereto as Exhibit F, JPMORGAN CHASE
BANK, N.A., as administrative agent (in such capacity, including any permitted
successor thereto, the “Administrative Agent”) under the Credit Agreement and
the Amended Credit Agreement (as defined below) and as an Issuing Bank and
Swingline Lender under the Credit Agreement, and GLAS TRUST COMPANY LLC, as
collateral agent (in such capacity, including any permitted successor thereto,
the “Collateral Agent”) under the Amended Credit Agreement. All capitalized
terms used herein (including in this preamble) and not otherwise defined herein
shall have the respective meanings provided to such terms in the Credit
Agreement, as defined below.

PRELIMINARY STATEMENTS
WHEREAS, Parent and the Borrower have entered into that certain Credit Agreement
dated as of November 26, 2013 by and among Parent, the Borrower, the lenders
from time to time party thereto (the “Lenders”), the issuing banks from time to
time party thereto (the “Issuing Banks”) and JPMorgan Chase Bank, N.A. as
Administrative Agent (as amended, restated, amended and restated, supplemented
or otherwise modified from time to time prior to, but not including, the date
hereof, the “Credit Agreement”);
WHEREAS, Parent and the Borrower have requested that the Credit Agreement be
amended and restated in the form attached hereto as Exhibit A (the Credit
Agreement, as so amended and restated, the “Amended Credit Agreement”) so as to,
among other things, (i) provide for a new Class of term loans (the “Tranche B-2
Term Loans”) under, and having the terms set forth in, the Amended Credit
Agreement and (ii) appoint GLAS Trust Company LLC as Collateral Agent so that it
may assume certain duties performed by the Administrative Agent under the Credit
Agreement (the “Collateral Agent Duties”);
WHEREAS, each Tranche B Term Loan Lender that has executed and delivered a
Lender Consent (each, a “Consenting Tranche B Term Loan Lender” and,
collectively, the “Consenting Tranche B Term Loan Lenders”) shall be deemed (i)
to have agreed to the terms of this Amendment and the Amended Credit Agreement
and (ii) to have converted (on a cashless basis) on the Amendment Effective Date
(as defined below) 100% of the aggregate principal amount of its Tranche B Term
Loans outstanding as of the Amendment Effective Date into Tranche B-2 Term Loans
under, and having the terms set forth in, the Amended Credit Agreement;









--------------------------------------------------------------------------------





WHEREAS, each Consenting Tranche B Term Loan Lender that has executed and
delivered a Lender Consent after 5:00 p.m., New York City time, on Friday,
February 16, 2018 but at or prior to 5:00 p.m., New York City time, on Thursday,
February 22, 2018 and that has elected the “Consent and FILO Option” on such
Lender Consent (each, a “Late Consenter” and, collectively, the “Late
Consenters”) shall be deemed to have exchanged (on a cashless basis by
assignment) on a dollar-for-dollar basis on the Amendment Effective Date an
amount of its Tranche B-2 Term Loans (after giving effect to the conversion of
its Tranche B Term Loans into Tranche B-2 Term Loans as described above) equal
to 20% of the aggregate principal amount of its Tranche B-2 Term Loans as of the
Amendment Effective Date for term loans (the “FILO Term Loans”) under, and
having the terms set forth in, the ABL Credit Agreement dated as of the date
hereof by and among Parent, the Borrower, the lenders from time to time party
thereto and JPMorgan Chase Bank, as administrative agent and as collateral
agent, in the form attached hereto as Exhibit B (the “ABL Credit Agreement”), it
being understood and agreed that the remainder of the Tranche B-2 Term Loans of
such Late Consenters shall remain as Tranche B-2 Term Loans under, and having
the terms set forth in, the Amended Credit Agreement;
WHEREAS, each Consenting Tranche B Term Loan Lender that has executed and
delivered a Lender Consent at or prior to 5:00 p.m., New York City time, on
Friday, February 16, 2018 and that has elected the “Consent and FILO Option” on
such Lender Consent (each, an “Early Consenter” and, collectively, the “Early
Consenters”) shall be deemed to have exchanged (on a cashless basis by
assignment) on a dollar-for-dollar basis on the Amendment Effective Date an
amount of its Tranche B-2 Term Loans (after giving effect to the conversion of
its Tranche B Term Loans into Tranche B-2 Term Loans as described above) equal
to 28.617508697% of the aggregate principal amount of its Tranche B-2 Term Loans
as of the Amendment Effective Date for FILO Term Loans under, and having the
terms set forth in, the ABL Credit Agreement, it being understood and agreed
that the remainder of the Tranche B-2 Term Loans of such Early Consenters shall
remain as Tranche B-2 Term Loans under, and having the terms set forth in, the
Amended Credit Agreement;
WHEREAS, on the Amendment Effective Date, the Borrower shall prepay in cash an
amount of Tranche B-2 Term Loans equal to 20% of the aggregate principal amount
of the Tranche B-2 Term Loans (after giving effect to the conversion of the
Tranche B Term Loans into Tranche B-2 Term Loans as described above) of each
Consenting Tranche B Term Loan Lender that has elected the “Consent and Cash
Payment Option” (the “Cash Option”) on its Lender Consent (each such Consenting
Tranche B Term Loan Lender, a “Cash Option Lender” and, collectively, the “Cash
Option Lenders”);
WHEREAS, each Tranche B Term Lender that has not executed and delivered a Lender
Consent (each, a “Non-Consenting Lender” and, collectively, the “Non-Consenting
Lenders”) shall continue to hold its Tranche B Term Loans under the Amended
Credit Agreement and such Tranche B Term Loans shall be retitled the “Tranche
B-1 Term Loans” (the “Tranche B-1 Term Loans”) under, and having the terms set
forth in, the Amended Credit Agreement;


2

--------------------------------------------------------------------------------





WHEREAS, each Revolving Credit Lender that has executed and delivered a Lender
Consent (each, a “Consenting Revolving Credit Lender” and, collectively, the
“Consenting Revolving Credit Lenders”) shall be deemed to have agreed to the
terms of this Amendment and the Amended Credit Agreement;
WHEREAS, on the Amendment Effective Date, (i) pursuant to Section 2.11 of the
Credit Agreement, the Borrower shall terminate all of the outstanding Revolving
Credit Commitments under the Credit Agreement as of the Amendment Effective Date
and (ii) the Borrower shall repay all outstanding Revolving Credit Loans and
Swingline Loans as of the Amendment Effective Date, together with all accrued
and unpaid interest and fees thereon and any other amounts outstanding under the
Credit Agreement and the other Loan Documents in respect of the Revolving Credit
Commitments (including fees pursuant to Sections 2.14(a) and 2.14(b)(i) of the
Credit Agreement), the Revolving Credit Loans or the Swingline Loans that are
due and outstanding and owed to the Revolving Credit Lenders or the Swingline
Lender in their respective capacities as such as of the Amendment Effective
Date; and
WHEREAS, each Loan Party party hereto (each, a “Reaffirming Party” and,
collectively, the “Reaffirming Parties”) expects to realize substantial direct
and indirect benefits as a result of this Amendment and the Amended Credit
Agreement becoming effective and the consummation of the transactions
contemplated hereby and agrees to reaffirm its obligations under the Credit
Agreement, the Security Documents, and the other Loan Documents to which it is a
party.
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is acknowledged by each party hereto, it is agreed:

SECTION 1. CERTAIN DEFINITIONS. Capitalized terms used (including in the
preamble and recitals hereto) but not defined herein shall have the meanings
assigned to such terms in the Credit Agreement. As used in this Amendment:
“ABL Credit Agreement” is defined in the preliminary statements hereto.
“Administrative Agent” is defined in the preamble hereto.
“Amended Credit Agreement” is defined in the preliminary statements hereto.
“Amendment” is defined in the preamble hereto.
“Amendment Effective Date” is defined in Section 4 hereto.
“Borrower” is defined in the preamble hereto.
“Cash Option” is defined in the preliminary statements hereto.
“Cash Option Lender” is defined in the preliminary statements hereto.


3

--------------------------------------------------------------------------------





“Collateral Agent” is defined in the preamble hereto.
“Consenting Revolving Credit Lender” is defined in the preliminary statements
hereto.
“Consenting Tranche B Term Loan Lender” is defined in the preliminary statements
hereto.
“Credit Agreement” is defined in the preliminary statements hereto.
“Early Consenter” is defined in the preliminary statements hereto.
“FILO Term Loans” is defined in the preliminary statements hereto.
“Issuing Banks” is defined in the preliminary statements hereto.
“Late Consenter” is defined in the preliminary statements hereto.
“Lender Consent” is defined in the preamble hereto.
“Lenders” is defined in the preliminary statements hereto.
“Non-Consenting Lender” is defined in the preliminary statements hereto.
“Parent” is defined in the preamble hereto.
“Reaffirming Party” is defined in the preliminary statements hereto.
“Tranche B-1 Term Loans” is defined in the preliminary statements hereto.
“Tranche B-2 Term Loans” is defined in the preliminary statements hereto.

SECTION 2.    CONVERSION OF EXISTING TRANCHE B TERM LOANS; TERMINATION OF
REVOLVING CREDIT COMMITMENTS.
(a)
Conversion of Tranche B Term Loans into Tranche B-2 Term Loans and Related
Matters.

(i)
As of the Amendment Effective Date, each Consenting Tranche B Term Loan Lender
hereby agrees that 100% of the aggregate principal amount of its Tranche B Term
Loans outstanding as of the Amendment Effective Date are hereby converted (on a
cashless basis) into Tranche B-2 Term Loans under, and having the terms set
forth in, the Amended Credit Agreement. The parties hereto consent to the
conversion provided for in this Section 2(a)(i).

(ii)
As of the Amendment Effective Date, each Late Consenter hereby agrees that an
amount of its Tranche B-2 Term Loans (after giving effect to the conversion of
its Tranche B Term Loans into Tranche B-2 Term Loans as provided for in Section
2(a)(i) hereof) equal to 20% of the aggregate principal amount of its Tranche
B-2



4

--------------------------------------------------------------------------------





Term Loans as of the Amendment Effective Date are hereby exchanged (on a
cashless basis by assignment) on a dollar-for-dollar basis for FILO Term Loans
under, and having the terms set forth in, the ABL Credit Agreement, it being
understood and agreed that the remainder of the Tranche B-2 Term Loans of each
such Late Consenter shall remain as Tranche B-2 Term Loans under, and having the
terms set forth in, the Amended Credit Agreement. For the avoidance of doubt, it
is understood and agreed that the exchange provided for in this Section 2(a)(ii)
constitutes the prepayment required by Section 2.15(g) of the Amended Credit
Agreement and satisfies the requirements thereof. The parties hereto hereby
consent to the exchange provided for in this Section 2(a)(ii).
(iii)
As of the Amendment Effective Date, each Early Consenter hereby agrees that an
amount of its Tranche B-2 Term Loans (after giving effect to the conversion of
its Tranche B Term Loans into Tranche B-2 Term Loans as provided for in Section
2(a)(i) hereof) equal to 28.617508697% of the aggregate principal amount of its
Tranche B-2 Term Loans as of the Amendment Effective Date are hereby exchanged
(on a cashless basis by assignment) on a dollar-for-dollar basis for FILO Term
Loans under, and having the terms set forth in, the ABL Credit Agreement, it
being understood and agreed that the remainder of the Tranche B-2 Term Loans of
each such Early Consenter shall remain as Tranche B-2 Term Loans under, and
having the terms set forth in, the Amended Credit Agreement. For the avoidance
of doubt, it is understood and agreed that the exchange provided for in this
Section 2(a)(iii) constitutes the prepayment required by Section 2.15(f) of the
Amended Credit Agreement and satisfies the requirements thereof. The parties
hereto hereby consent to the exchange provided for in this Section 2(a)(iii).

(iv)
On the Amendment Effective Date, the Borrower shall prepay in cash an amount of
Tranche B-2 Term Loans equal to 20% of the aggregate principal amount of the
Tranche B-2 Term Loans (after giving effect to the conversion of the Tranche B
Term Loans into Tranche B-2 Term Loans as provided for in Section 2(a)(i)
hereof) of each Cash Option Lender, together with accrued and unpaid interest
thereon to but excluding the Amendment Effective Date (collectively, the “Cash
Paydown”). For the avoidance of doubt, it is understood and agreed that the Cash
Paydown provided for in this Section 2(a)(iv) constitutes the prepayment
required by Section 2.15(h) of the Amended Credit Agreement and satisfies the
requirements thereof. The parties hereto hereby consent to the Cash Paydown. For
the avoidance of doubt, the parties hereto agree that the Cash Option shall not
be available to any Consenting Tranche B Term Loan Lender that has committed to
fund Cash FILO Term Loans under and as defined in the ABL Credit Agreement to
the Borrower.

(v)
Each Non-Consenting Lender shall continue to hold its Tranche B Term Loans under
the Amended Credit Agreement and such Tranche B Term Loans shall be



5

--------------------------------------------------------------------------------





retitled as the Tranche B-1 Term Loans under, and having the terms set forth in,
the Amended Credit Agreement.
(b)
Termination of Revolving Credit Commitments and Related Matters.

(i)
Pursuant to Section 2.11 of the Credit Agreement, on February 28, 2018, the
Borrower delivered to the Administrative Agent a written notice of the
Borrower’s intention to permanently terminate the Revolving Credit Commitments
in their entirety as of the Amendment Effective Date. As of the Amendment
Effective Date, the Revolving Credit Commitments are hereby permanently
terminated in their entirety.

(ii)
As of the Amendment Effective Date, the outstanding Letters of Credit under the
Credit Agreement are listed on Exhibit C hereto (each, an “Existing Letter of
Credit” and, collectively, the “Existing Letters of Credit”). JPMorgan Chase
Bank, N.A., in its capacity as Issuing Bank of each of the Existing Letters of
Credit, and the Borrower hereby agree that, from and after the Amendment
Effective Date, the Existing Letters of Credit shall be deemed to be Existing
Letters of Credit under and as defined in the ABL Credit Agreement and subject
to the terms thereof.


SECTION 3.    AMENDMENT AND RESTATEMENT OF CREDIT AGREEMENT. The parties hereto
hereby agree to the terms of this Amendment and the Amended Credit Agreement and
in furtherance thereof, further agree that, on the Amendment Effective Date, the
Credit Agreement shall be amended and restated in the form of the Amended Credit
Agreement attached hereto as Exhibit A. The Consenting Tranche B Term Loan
Lenders and the Consenting Revolving Credit Lenders hereby authorize and
instruct the Administrative Agent and the Collateral Agent to execute and
deliver the other Loan Documents (as defined in the Amended Credit Agreement)
contemplated to be executed and delivered on the date hereof, and shall be
deemed to have consented to, approved or accepted or to be satisfied with each
such Loan Document (as defined in the Amended Credit Agreement) or other matter
required thereunder to be consented to, approved or accepted or satisfactory to
a Lender (as defined in the Amended Credit Agreement), unless the Administrative
Agent shall have received a written notice from such Lender prior to the
Amendment Effective Date specifying its objection thereto. The parties hereto
acknowledge that neither this Amendment nor the Amended Credit Agreement shall
constitute an assumption by GLAS Trust Company LLC of any liability of the
Administrative Agent arising out of a breach of the Collateral Agent Duties
prior to the transfer of such duties on the date hereof to the Collateral Agent
under the Amended Credit Agreement or otherwise. Furthermore, GLAS Trust Company
LLC shall have no liability or responsibility for the action or inaction of any
other Agent and shall further have no liability or responsibility for any losses
or claims arising prior to the date hereof and shall be fully indemnified by the
Loan Parties and the Lenders as set forth in the Amended Credit Agreement for
any such liability, loss or claim.


6

--------------------------------------------------------------------------------






SECTION 4.    CONDITIONS PRECEDENT. This Amendment shall become effective on the
date on which the following conditions precedent set forth in this Section 4 of
this Amendment are satisfied or waived, which date is February 28, 2018 (the
“Amendment Effective Date”):  
(a)
The Administrative Agent shall have received (i) executed counterparts of the
signature page to this Amendment from each Loan Party named on the signature
pages hereto, the Administrative Agent, the Issuing Bank, the Swingline Lender
and the Collateral Agent and (ii) the executed Lender Consents delivered by each
Consenting Tranche B Term Loan Lender and Consenting Revolving Credit Lender.
The Consenting Tranche B Term Loan Lenders and the Consenting Revolving Credit
Lenders whose executed Lender Consents have been delivered to the Administrative
Agent in accordance with the immediately preceding sentence shall constitute the
Required Lenders under the Credit Agreement. The Administrative Agent shall have
received executed counterparts from Parent, the Borrower, the Administrative
Agent (on behalf of itself and the Consenting Tranche B Term Loan Lenders) and
the Collateral Agent of the Amended Credit Agreement and from each party to each
other Loan Document under and as defined in the Amended Credit Agreement that is
listed on Exhibit D hereto. The Administrative Agent shall have received
executed counterparts from Parent, the Borrower, the Administrative Agent (under
and as defined in the ABL Credit Agreement) (on behalf of itself, the Early
Consenters and the Late Consenters), the Collateral Agent under and as defined
in the ABL Credit Agreement and the other Lenders (under and as defined in the
ABL Credit Agreement) of the ABL Credit Agreement and from each party to each
other Loan Document under and as defined in the ABL Credit Agreement that is
listed on Exhibit E hereto.

(b)
The Administrative Agent shall have received, for the ratable account of the
Early Consenters, an amendment fee equal to 2.50% of the aggregate principal
amount of the Early Consenters’ Tranche B Term Loans under the Credit Agreement
immediately prior to the effectiveness of this Amendment on the Amendment
Effective Date (including, for the avoidance of doubt, any additional Tranche B
Term Loans under the Credit Agreement that are acquired by any such Early
Consenter after 5:00 p.m., New York City time, on Friday, February 16, 2018 but
at or prior to 5:00 p.m., New York City time, on Thursday, February 22, 2018 and
for which such Early Consenter has elected the “Consent and FILO Option” with
respect to such acquired Tranche B Term Loans). The Administrative Agent shall
have received, for the ratable account of the Late Consenters, an amendment fee
equal to 1.50% of the aggregate principal amount of the Late Consenters’ Tranche
B Term Loans under the Credit Agreement immediately prior to the effectiveness
of this Amendment on the Amendment Effective Date. The Administrative Agent
shall have received, for the ratable account of the Cash Option Lenders, an
amendment fee equal to 1.50% of the aggregate principal amount of the Cash
Option Lenders’ Tranche B Term



7

--------------------------------------------------------------------------------





Loans under the Credit Agreement immediately prior to the effectiveness of this
Amendment on the Amendment Effective Date.
(c)
To the extent invoiced at least three Business Days prior to the Amendment
Effective Date, all reasonable and documented out-of-pocket expenses required
pursuant to the Credit Agreement to be reimbursed by the Borrower to the Tranche
B Term Loan Lenders in connection with the transactions contemplated hereby or
as otherwise agreed to by the Borrower in writing, shall have been paid, in each
case to the extent due.

(d)
Each of the representations and warranties made by any Loan Party set forth in
the Amended Credit Agreement and the other Loan Documents under and as defined
in the Amended Credit Agreement shall be true and correct in all material
respects on and as of the Amendment Effective Date, except for representations
and warranties expressly stated to relate to a specific earlier date, in which
case such representations and warranties shall be true and correct in all
material respects as of such earlier date (provided that the foregoing
materiality qualifier shall not be applicable to any representations or
warranties qualified or modified by materiality).

(e)
The Administrative Agent shall have received a customary certificate from each
Loan Party, dated the Amendment Effective Date, signed by a Responsible Officer
of such Loan Party, and attested to by the secretary or any assistant secretary
of such Loan Party, with appropriate insertions, together with (i) certified
copies of the certificate or articles of incorporation and by-laws (or other
equivalent organizational documents), as applicable, of such Loan Party, (ii)
customary resolutions of such Loan Party referred to in such certificate, (iii)
incumbency or specimen signatures which identify by name and title of such
Responsible Officer or authorized signatory of such Loan Party authorized to
sign this Amendment, the Amended Credit Agreement and the other Loan Documents
under and as defined in the Amended Credit Agreement and (iv) a good standing
certificate (or equivalent) from the applicable Governmental Authority of such
Loan Party’s jurisdiction of incorporation, organization or formation, each
dated a recent date prior to the Amendment Effective Date and certifying as to
the good standing of such Loan Party (but only if the concept of good standing
exists in the applicable jurisdiction).

(f)
The Administrative Agent shall have received a certificate of the Borrower,
dated the Amendment Effective Date, executed by a Responsible Officer of the
Borrower certifying compliance with the requirements set forth in Section 4(d)
and (k) hereof.

(g)
The Borrower shall have consummated the Cash Paydown.

(h)
The Borrower shall have repaid (to the Administrative Agent for the ratable
account of the Revolving Credit Lenders or, in the case of principal and
interest on Swingline Loans, directly to the Swingline Lender) all outstanding
Revolving Credit Loans and Swingline Loans as of the Amendment Effective Date,
together with all accrued and unpaid interest



8

--------------------------------------------------------------------------------





and fees thereon and any other amounts outstanding under the Credit Agreement
and the other Loan Documents in respect of the Revolving Credit Commitments
(including fees pursuant to Sections 2.14(a) and 2.14(b)(i) of the Credit
Agreement), the Revolving Credit Loans or the Swingline Loans that are due and
outstanding and owed to the Revolving Credit Lenders or the Swingline Lender in
their respective capacities as such (provided that the amount of such interest,
fees and other amounts shall have been provided to the Borrower in reasonable
detail at least three Business Days prior to the Amendment Effective Date).
(i)
The Borrower shall have paid to the Issuing Bank all accrued and unpaid fees
pursuant to Section 2.14(b)(ii) of the Credit Agreement (provided that the
amount of such fees shall have been provided to the Borrower in reasonable
detail at least three Business days prior to the Amendment Effective Date). The
Borrower shall have paid to the Administrative Agent, for the account of the
Issuing Bank, all outstanding LC Disbursements as of the Amendment Effective
Date that have not been financed with a Revolving Credit Loan.

(j)
The Administrative Agent shall have received each document and instrument
required to create and perfect the security interests of the Collateral Agent in
the Collateral of the Canadian Guarantor to be entered into on the Amendment
Effective Date (which will be, if applicable, in proper form for filing);
provided that to the extent any security interest in the Collateral of the
Canadian Guarantor is not or cannot be provided or perfected on the Amendment
Effective Date after the applicable Loan Parties’ use of commercially reasonable
efforts to do so without undue burden or expense, then the provision and/or
perfection, as applicable, of any such Collateral of the Canadian Guarantor
shall not constitute a condition precedent to the occurrence of the Amendment
Effective Date, but may be provided within 45 days after the Amendment Effective
Date, subject to such extensions as are reasonably agreed by the Administrative
Agent in its sole discretion. For the avoidance of doubt, stock certificates
representing Capital Stock issued by the Canadian Guarantor shall not be
required to be delivered on the Amendment Effective Date but shall be delivered
in accordance with Section 5.17 of the Amended Credit Agreement.

(k)
After giving effect to the transactions contemplated by this Amendment, no
Default or Event of Default shall have occurred and be continuing.



9

--------------------------------------------------------------------------------






SECTION 5.    REAFFIRMATION.
(a)
To induce the Consenting Tranche B Term Loan Lenders, the Consenting Revolving
Credit Lenders, the Administrative Agent, the Issuing Bank, the Swingline Lender
and the Collateral Agent to enter into this Amendment, each of the Loan Parties
hereby acknowledges and reaffirms its obligations under each Loan Document to
which it is a party, including, without limitation, any guarantees provided for
therein and any grant, pledge or collateral assignment of a lien or security
interest, as applicable, contained therein, in each case as amended, restated,
amended and restated, supplemented or otherwise modified prior to or as of the
date hereof (including as amended pursuant to this Amendment). Each Loan Party
acknowledges and agrees that each of the Loan Documents to which it is a party
or otherwise bound shall continue in full force and effect and that all of its
obligations thereunder shall not be impaired or limited by the execution or
effectiveness of this Amendment.

(b)
Each Guarantor acknowledges and agrees that (i) such Guarantor is not required
by the terms of the Credit Agreement or any other Loan Document to consent to
this Amendment and (ii) nothing in the Credit Agreement, this Amendment or any
other Loan Document shall be deemed to require the consent of such Guarantor to
any future amendment, consent or waiver of the terms of the Credit Agreement.


SECTION 6.    MISCELLANEOUS PROVISIONS.
(a)
Ratification. This Amendment is limited to the matters specified herein and
shall not constitute acceptance or waiver, or, to the extent not expressly set
forth herein, an amendment or modification, of any other provision of the Credit
Agreement or any other Loan Document. Nothing herein contained shall be
construed as a substitution or novation of the obligations outstanding under the
Credit Agreement or any other Loan Document or instruments securing the same,
which shall remain in full force and effect as modified hereby or by instruments
executed concurrently herewith, and each of the parties hereto acknowledges and
agrees that the terms of this Amendment constitute an amendment of the terms of
pre-existing Indebtedness and the related agreement, as evidenced by the Amended
Credit Agreement.

(b)
Governing Law; Jurisdiction, Consent to Service of Process, Waiver of Jury
Trial, Etc. Sections 9.9 and 9.10 of the Credit Agreement are incorporated by
reference herein as if such Sections appeared herein, mutatis mutandis.

(c)
Severability. Section 9.7 of the Credit Agreement is incorporated by reference
herein as if such Section appeared herein, mutatis mutandis.

(d)
Counterparts; Headings. This Amendment (including the Lender Consents) may be
executed in counterparts (and by different parties hereto on different
counterparts), each



10

--------------------------------------------------------------------------------

 


of which shall constitute an original, but all of which when taken together
shall constitute a single contract and the Lender Consents delivered to the
Administrative Agent shall be deemed to constitute executed counterparts to this
Amendment and, in the case of Lender Consents delivered by Early Consenters and
Late Consenters, shall be deemed to constitute executed counterparts to the ABL
Credit Agreement. Delivery of an executed counterpart of a signature page of
this Amendment or the Lender Consents by electronic transmission shall be
effective as delivery of a manually executed counterpart of this Amendment.
Article and Section headings used herein are for convenience of reference only,
are not part of this Amendment and shall not affect the construction of, or be
taken into consideration in interpreting, this Amendment.
(e)
Rules of Construction. The rules of construction provided for in Section 1.2 of
the Credit Agreement shall apply to this Amendment.

(f)
Recordation of Tranche B-1 Term Loans and Tranche B-2 Term Loans. Upon the
execution and delivery hereof and the occurrence of the Amendment Effective
Date, the Administrative Agent will record in the Register (i) the retitling of
the Tranche B Term Loans held by Non-Consenting Lenders as Tranche B-1 Term
Loans, (ii) the conversion of Tranche B Term Loans held by Consenting Tranche B
Term Loan Lenders into Tranche B-2 Term Loans as provided for in Section 2(a)(i)
hereof and (iii) the exchanges (by assignment) of Tranche B-2 Term Loans for
FILO Term Loans as provided for in Section 2(a)(ii) and Section 2(a)(iii)
hereof. With respect to any Lender that has elected to exchange (on a cashless
basis by assignment) its Tranche B-2 Term Loans for FILO Term Loans as provided
in this Amendment, such assignment shall be deemed to be effected by assignment
of FILO Term Loans (pursuant to the Borrower’s offer to exchange on a cashless
basis by assignment as set forth herein) to the applicable Lender in exchange
for such Tranche B-2 Term Loans outstanding under the Amended Credit Agreement
(pursuant to procedures specified by and approved by the Administrative Agents
under the ABL Credit Agreement and the Amended Credit Agreement and the
Administrative Agents under the ABL Credit Agreement and the Amended Credit
Agreement are hereby authorized by the Borrower and the Lenders to execute such
additional documents as may be necessary, in their judgment, to evidence such
assignments) and the terms applicable to such assignment shall be those set
forth in the form of Assignment and Assumption attached as Exhibit C to the ABL
Credit Agreement and the additional terms set forth on Exhibit K to the ABL
Credit Agreement.

(g) Loan Document. This Amendment shall for all purposes constitute a Loan
Document under and as defined in the Amended Credit Agreement and the ABL Credit
Agreement. In the event of any conflict between the terms of this Amendment and
the terms of the Amended Credit Agreement, the terms of the Amended Credit
Agreement shall control.
[Remainder of page intentionally blank; signatures begin next page]




11

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the date first above
written.
GNC CORPORATION, as Parent
By:
  /s/Amy N. Davis
 
Name:
Amy N. Davis
 
Title:
Treasurer



GENERAL NUTRITION CENTERS, INC., as Borrower


By:
  /s/Amy N. Davis
 
Name:
Amy N. Davis
 
Title:
Treasurer



GENERAL NUTRITION INVESTMENT COMPANY
GENERAL NUTRITION CORPORATION
GNC CANADA HOLDINGS, INC.
NUTRA MANUFACTURING, INC.
GNC GOVERNMENT SERVICES, LLC
GNC FUNDING, INC.


By:
  /s/Amy N. Davis
 
Name:
Amy N. Davis
 
Title:
Treasurer



LUCKY OLDCO CORPORATION


By:
  /s/Tricia Tolivar
 
Name:
Tricia Tolivar
 
Title:
Executive Vice President and Chief Financial Officer









[General Nutrtion Centers, Inc. – Signature Page to Amendment and Restatement
Agreement]



--------------------------------------------------------------------------------

 






JPMORGAN CHASE BANK, N.A., as Administrative Agent, Issuing Bank and Swingline
Lender
By:
  /s/James A. Knight
 
Name:
James A. Knight
 
Title:
Credit Risk Director



[General Nutrition Centers, Inc. – Signature Page to Amendment and Restatement
Agreement]



--------------------------------------------------------------------------------

 




GLAS TRUST COMPANY LLC, as Collateral Agent

By:
  /s/Martin Reed
 
Name:
Martin Reed
 
Title:
Vice President



[General Nutrition Centers, Inc. – Signature Page to Amendment and Restatement
Agreement]



--------------------------------------------------------------------------------


 


EXHIBIT A
                     
See Exhibit 10.25 to this Annual Report on Form 10-K

























































































--------------------------------------------------------------------------------

 


EXHIBIT B


See Exhibit 10.24 to this Annual Report on Form 10-K





